 


115 S2920 IS: Commit to Opioid Medical Prescriber Accountability and Safety for Seniors Act of 2018
U.S. Senate
2018-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II 
115th CONGRESS2d Session 
S. 2920 
IN THE SENATE OF THE UNITED STATES 
 
May 22, 2018 
Mrs. McCaskill (for herself and Mr. Toomey) introduced the following bill; which was read twice and referred to the Committee on Finance 
 
A BILL 
To amend title XVIII of the Social Security Act to impose certain requirements under the Medicare program with respect to outlier prescribers of opioids. 
 
 
1.Short title This Act may be cited as the Commit to Opioid Medical Prescriber Accountability and Safety for Seniors Act of 2018.  2.Medicare requirements with respect to outlier prescribers of opioidsSection 1860D–4(c)(4) of the Social Security Act (42 U.S.C. 1395w–104(c)(4)) is amended by adding at the end the following new subparagraph: 
 
(D)Notification and additional requirements with respect to outlier prescribers of opioids 
(i)NotificationNot later than January 1, 2021, the Secretary shall, in the case of a prescriber identified by the Secretary under clause (ii) to be an outlier prescriber of opioids, provide, subject to clause (iv), an annual notification to such prescriber (during the period in which such provider maintains such identification) that such prescriber has been so identified and including such resources on proper prescribing methods and such other information as specified in accordance with clause (iii).  (ii)Identification of outlier prescribers of opioids (I)In generalThe Secretary shall, subject to subclause (III), using the valid prescriber National Provider Identifiers included pursuant to subparagraph (A) on claims for covered part D drugs for part D eligible individuals enrolled in prescription drug plans under this part and MA–PD plans under part C and based on the thresholds established under subclause (II), identify prescribers that are outlier opioids prescribers for a period of time specified by the Secretary. 
(II)Establishment of thresholdsFor purposes of subclause (I) and subject to subclause (III), the Secretary shall, after consultation with stakeholders, establish thresholds, based on prescriber specialty and, as determined appropriate by the Secretary, geographic area, for identifying whether a prescriber in a specialty and geographic area is an outlier prescriber of opioids as compared to other prescribers of opioids within such specialty and area.  (III)ExclusionsThe following shall not be included in the process for identifying outlier prescribers of opioids under this clause: 
(aa)Claims for covered part D drugs for part D eligible individuals who are receiving hospice care under this title.  (bb)Claims for covered part D drugs for part D eligible individuals who are receiving oncology services under this title. 
(cc)Prescribers who are the subject of an investigation by the Centers for Medicare & Medicaid Services or the Office of the Inspector General of the Department of Health and Human Services.  (iii)Contents of notificationThe Secretary shall include the following information in the notifications provided under clause (i): 
(I) Information on how such prescriber compares to other prescribers within the same specialty and, if determined appropriate by the Secretary, geographic area.  (II)Information on opioid prescribing guidelines, based on input from stakeholders, that may include the Centers for Disease Control and Prevention guidelines for prescribing opioids for chronic pain and guidelines developed by physician organizations. 
(III)Other information determined appropriate by the Secretary.  (iv)Modifications and expansions (I)FrequencyBeginning 5 years after the date of the enactment of this subparagraph, the Secretary may change the frequency of the notifications described in clause (i) based on stakeholder input and changes in opioid prescribing utilization and trends. 
(II)Expansion to other prescriptionsThe Secretary may expand notifications under this subparagraph to include identifications and notifications with respect to concurrent prescriptions of covered part D drugs used in combination with opioids that are considered to have adverse side effects when so used in such combination.  (v)Additional requirements for persistent outlier prescribersIn the case of a prescriber who the Secretary determines is persistently identified under clause (ii) as an outlier prescriber of opioids, the following shall apply: 
(I)The Secretary shall connect such prescriber with an entity that provides technical or educational resources on opioid prescribing guidelines (such as the guidelines described in clause (iii)(II)), which may include a quality improvement organization under part B of title XI, as available and appropriate.  (II)Such prescriber may be required to enroll in the program under this title under section 1866(j) if such prescriber is not otherwise required to enroll. The Secretary shall determine the length of the period for which such prescriber is required to maintain such enrollment. 
(III)Not less frequently than annually (and in a form and manner determined appropriate by the Secretary), the Secretary shall communicate information on such prescribers to sponsors of a prescription drug plan and Medicare Advantage organizations offering an MA–PD plan.  (vi)Public availability of informationThe Secretary shall make aggregate information under this subparagraph available on the Internet website of the Centers for Medicare & Medicaid Services. Such information shall be in a form and manner determined appropriate by the Secretary and shall not identify any specific prescriber. In carrying out this clause, the Secretary shall consult with interested stakeholders. 
(vii)Opioids definedFor purposes of this subparagraph, the term opioids has such meaning as specified by the Secretary.  (viii)Other activitiesNothing in this subparagraph shall preclude the Secretary from conducting activities that provide prescribers with information as to how they compare to other prescribers that are in addition to the activities under this subparagraph, including activities that were being conducted as of the date of the enactment of this subparagraph. . 
 
